                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

TY’SHUN MARIO KAL’LIEM BESSELLIEU, §
            Plaintiff,             §
                                   §
vs.                                §
                                   §                 Civil Action No. 8:21-cv-01067-MGL
SHEP BONE, SERGEANT CHURCH, JOHN §
GREGORY, NOEL SMITH, SHANE         §
POWERS, ALLEN MORRIS, ONE          §
UNKNOWN AUTHORITY OF THE           §
GEORGETOWN COUNTY DETENTION        §
CENTER, ROBERT HARRY O’DONNEL,     §
JIMMY A. RICHARDSON, II, ALICIA A. §
RICHARDSON, WARDEN OF KIRKLAND §
CORRECTIONAL INSTITUTION, BRYAN P. §
STIRLING, JANA HOLLIS, COLONDA     §
ROBINSON, WARDEN OF LEE            §
CORRECTIONAL INSTITUTION,          §
JERMAINE MOORE, AND WARDEN OF      §
BROAD RIVER CORRECTIONAL           §
INSTITUTION,                       §
            Defendants.            §


 ORDER ADOPTING THE REPORT AND RECOMMENDATION AND DISMISSING
   PLAINTIFF’S COMPLAINT WITHOUT FURTHER LEAVE TO AMEND AND
             WITHOUT ISSUANCE OF SERVICE OF PROCESS

       Plaintiff Ty’Shun Mario Kal’Liem Bessellieu (Bessellieu), proceeding pro se and in forma

pauperis, filed this civil action against Shep Bone, Sergeant Chrurch, John Gregory, Noel Smith,

Allen Morris, one unknown authority of the Georgetown county detention center, Robert Harry

O’Donnel, Jimmy A. Richardson, II, Alicia A. Richardson, Warden of Kirkland Correctional

Institution, Bryan P. Stirling, Jana Hollis, Colonda Robinson, Warden of Lee Correctional
Institution, Jermaine Moore, and Warden of Broad River Correctional Institution (collectively,

Defendants), alleging violations of his constitutional rights pursuant to 42 U.S.C. § 1983.

         This matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge recommending Bessellieu’s complaint be dismissed pursuant

to 28 U.S.C. § 1915 and § 1915(a) without further leave to amend and without issuance and service

of process. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02

for the District of South Carolina.

         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

         The Magistrate Judge filed the Report on June 3, 2021. To date, Bessellieu has failed to

file any objections. “[I]n the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845–46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the




                                                  2
judgment of the Court Bessellieu’s complaint is DISMISSED without further leave to amend and

without issuance and service of process.

       IT IS SO ORDERED.

       Signed this 30th day of June 2021, in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
